                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA
BETHANY LASPINA,                        :
on behalf of herself and others
similarly situated,                     :
      Plaintiffs,                       :
                                            CIVIL ACTION NO. 3:18-2018
              v.                        :
                                                 (JUDGE MANNION)
SEIU PENNSYLVANIA STATE                 :
COUNCIL, et al.,
                                        :
      Defendants                        :

                               MEMORANDUM
      Pending before the court are the motions to dismiss, the second
amended complaint (“SAC”), (Doc. 66), of plaintiff Bethany LaSpina filed by
defendant unions SEIU1 Local 32BJ (“Local 32BJ”), (Doc. 46), the
Pennsylvania Joint Board of Workers United (“JBWU”), (Doc. 52), and SEIU
Healthcare PA, (Doc. 59). They claim she fails to state a claim upon which
relief may be granted pursuant to Fed.R.Civ.P. 12(b)(6) since she was not a
member of these unions and, fails to have Article III standing to pursue class
action claims on behalf of members and former members of these unions
pursuant to 12(b)(1). For the reasons that follow, the motions to dismiss will
be GRANTED and plaintiff’s federal claims against union defendants will be
DISMISSED WITH PREJUDICE.




      1
          Service Employees International Union (“SEIU”).
                                       1
I.    BACKGROUND
      In this purported class action lawsuit, filed pursuant to 42 U.S.C. §1983,
the plaintiff claims that she was unconstitutionally required to pay union dues.2
Plaintiff alleges that she is employed by the Lackawanna County Library
System and that she works at the Scranton Public Library. Plaintiff alleges
that she was forced to join defendant union SEIU Local 668 (“Local 668”) and
to pay dues to this union as a condition of her employment. She alleges that
she was unaware that she was not required to be a member of Local 668, and
that if she was aware of this, she would have refused to join the union and
instead pay “fair share fees.”3 Plaintiff alleges that her employer told her that
she was legally required to pay union dues to Local 668. Plaintiff further
alleges that since she was not advised of her right not to join Local 668, this
union did not obtain her free and informed consent to be a member of it.


      2
       The facts alleged in plaintiff’s SAC must be accepted as true in
considering the union defendants’ motions to dismiss. See Dieffenbach v.
Dept. of Revenue, 490 Fed.Appx. 433, 435 (3d Cir. 2012); Evancho v. Evans,
423 F.3d 347, 350 (3d Cir. 2005).
      3
       Fair share fees are charges non-union member employees had to pay
unions to finance the union’s collective bargaining activities. However, in
Janus v. American Federation of State, County, and Municipal Employees,
Council 31, — U.S. —, 138 S. Ct. 2448 (2018), the Supreme Court held that
it was a violation of the First Amendment for public sector unions to require
non-members to pay fair share fees. In Janus, 138 S. Ct. at 2459, the
Supreme Court held that “[s]tates and public-sector unions may no longer
extract agency fees from nonconsenting employees.” Following Janus,
Pennsylvania’s statute allowing the collection of “fair share” fees from non-
members by unions is no longer enforceable. See Hartnett v. Pennsylvania
State Education Association, — F.Supp.3d —, 2019 WL 2160404 (M.D.Pa.
May 17, 2019).
                                        2
      Plaintiff also alleges that her First Amendment rights were violated when
Local 668 continued to take dues from her after she resigned her membership
in the union.
      In Counts 1, 2 and 3 of her SAC, plaintiff raises constitutional claims
against defendants under 42 U.S.C. §1983. Further, plaintiff seeks relief
under the Declaratory Judgment Act, 22 U.S.C. §2201, requesting a
permanent injunction enjoining defendants from accepting dues or fees
unless the employees have given their consent to join the unions.4 Plaintiff
also raises state law claims for conversion, trespass to chattels, replevin,
restitution, and unjust enrichment. Also named as defendants are SEIU
Pennsylvania State Council, Local 668, Lackawanna County Public Library
System, and Scranton Public Library.5
      Additionally, plaintiff purports to bring claims on behalf of public
employee members and former members of the defendant union affiliates of
SEIU Pennsylvania State Council alleging that they were unconstitutionally
required to pay union dues and fair share fees. She seeks to raise First
Amendment claims and state law claims on behalf of public employees who


      4
        In Hartnett, — F.Supp.3d —, 2019 WL 2160404, the court held that
plaintiff’s claims for declaratory and injunctive relief were moot since the union
defendant stopped the collection of agency fees (i.e., “fair share” union fees)
from non-members in light of Janus. See also collection of cases cited in
Hartnett.
      5
      Also pending in this case are the motions to dismiss filed by defendants
SEIU Pennsylvania State Council (“State Council”), (Doc. 53), Local 668,
(Doc. 70), and Scranton Public Library, (Doc. 88). The court will address
these other motions in separate decisions.
                                        3
were allegedly forced to pay dues and fair share fees to the defendant unions.
      Plaintiff further purports to bring claims on behalf of all employees in
bargaining units represented by affiliates of SEIU Pennsylvania State Council
who were subjected to union-related payroll deductions to which they did not
knowingly consent.
      As relief, plaintiff seeks a refund of all of the dues she paid to Local 668.
Plaintiff also seeks to require the other defendant unions to refund all dues
and fees they received from her. Additionally, plaintiff seeks punitive damages
for herself and for members of all defendant unions who resigned from the
unions or requested that the unions stop taking dues or fees after the Janus
decision and who continued to have dues or fees withdrawn from their pays.
      Plaintiff is proceeding on her SAC filed January 28, 2019. (Doc. 66). On
January 14, 2019, Local 32BJ filed its motion to dismiss.6 (Doc. 46). Also on
January 14, 2019, JBWU filed its motion to dismiss, (Doc. 52). On January
16, 2019 Healthcare PA filed its motion to dismiss, (Doc. 59).
      The motions to dismiss of Local 32BJ, JBWU and Healthcare PA
(collectively “defendant unions”) have been briefed. The court now jointly
considers the three motions to dismiss. In fact, plaintiff filed one brief in
opposition to the three motions, (Doc. 74), and the defendant unions filed a
joint reply brief in support of their motions. (Doc. 77).


      6
       Although the three defendant unions filed their motions to dismiss
pertaining to plaintiff’s amended complaint, the court converted all of the
pending motions to dismiss plaintiff’s amended complaint into motions to
dismiss her SAC. (Doc. 67).
                                        4
      The court has jurisdiction over this case pursuant to 28 U.S.C. §1331
and 28 U.S.C. §1343(a) because plaintiff avers violations of his rights under
the U.S. Constitution. The court can exercise supplemental jurisdiction over
plaintiff’s state law claims under 28 U.S.C. §1337. Venue is appropriate in this
court since the alleged constitutional violations occurred in this district. See
28 U.S.C. §1391.


II.   DISCUSSION7
      Defendant unions argue that plaintiff’s allegations against them fail to
state a cognizable claim since she only alleges that she was a member of
Local 668 and not that she was a member of defendant unions at any time.
Defendant unions also point out that all of the plaintiff’s stated allegations

      7
       Since the standard of review applicable to the defendant’s motion to
dismiss under Rule 12(b)(6) is stated in the briefs of the parties, the court
does not repeat it herein. Suffice to say that “[w]hen there are well-pleaded
factual allegations, [the] court should assume their veracity and then
determine whether they plausibly give rise to an entitlement to relief.” Ashcroft
v. Iqbal, 556 U.S. 662, 679 (2009). Also, “[t]he complaint must state enough
facts to raise a reasonable expectation that discovery will reveal evidence of
[each] necessary element” of a plaintiff's claim. Wilkerson v. New Media Tech.
Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir. 2008).
       Rule 12(b)(1) provides for the dismissal of a complaint based on a “lack
of subject-matter jurisdiction.” FED. R. CIV. P. 12(b)(1). “A motion to dismiss
under Rule 12(b)(1) challenges the jurisdiction of the court to address the
merits of the plaintiff’s complaint.” Vieth v. Pennsylvania, 188 F. Supp. 2d 532,
537 (M.D.Pa. 2002). Because the district court is a court of limited jurisdiction,
the burden of establishing subject matter jurisdiction always rests upon the
party asserting it. See Kokkonen v. Guardian Life. Ins. Co. of America, 511
U.S. 375, 377 (1994). Further, since defendant unions’ motions to dismiss for
lack of subject matter jurisdiction “attacks the complaint on its face”,“the court
must consider the allegations of the complaint as true.” Mortensen v. First
Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977).
                                        5
regarding her constitutional claims concern Local 668 and do not pertain to
them. Defendant unions further state that plaintiff fails to allege that they took
any dues/fees from her or caused her any harm. Thus, defendant unions state
that since plaintiff fails to allege any facts showing that she was injured or
caused any harm by them, she lacks standing to sue them under Article III
and she fails to state a cognizable claim against them.
      To state a claim under §1983, a plaintiff must meet two threshold
requirements. She must allege: 1) that the alleged misconduct was committed
by a person acting under color of state law; and 2) that as a result, she was
deprived of rights, privileges, or immunities secured by the Constitution or
laws of the United States. West v. Atkins, 487 U.S. 42 (1988); Parratt v.
Taylor, 451 U.S. 527, 535 (1981), overruled in part on other grounds, Daniels
v. Williams, 474 U.S. 327, 330-331 (1986). See also Kneipp v. Tedder, 95
F.3d 1199, 1204 (3d Cir. 1996) (To state an actionable claim under §1983,
plaintiff must prove that someone deprived her of a constitutional right while
acting under the color of state law). Liability in a civil rights action under
§1983 cannot be predicated solely on the operation of respondeat superior.
Sutton v. Rasheed, 323 F.3d 236, 249 (3d Cir. 2003). Rather, liability under
section 1983 is personal in nature and can only follow personal involvement
in the alleged wrongful conduct shown through specific allegations of personal
direction or actual knowledge and acquiescence. See Robinson v. City of
Pittsburgh, 120 F.3d 1286 (3d Cir. 1997) (overturned on other grounds) (citing
Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)). Acquiescence

                                        6
exists where “a supervisor with authority over a subordinate knows that the
subordinate is violating someone's rights but fails to act to stop the
subordinate from doing so.” Festa v. Jordan, 803 F. Supp. 2d 319, 325 (M.D.
Pa. 2011) (citation omitted). Further, “[a]llegations of participation or actual
knowledge and acquiescence, however, must be made with appropriate
particularity.” Rode, 845 F.2d at 1207.
      No doubt that plaintiff has failed to allege that defendant unions were
personally involved in the violation of her constitutional rights. Nor can plaintiff
attempt to hold defendant unions vicariously liable for the alleged
unconstitutional conduct of Local 668. Plaintiff’s SAC contains no facts to
support a claim against defendant unions and it does not allege that they
were personally involved in the violation of her constitutional rights. Rather,
plaintiff’s allegations relate to her employer and the union to which she
belonged, Local 668, not defendant unions. As stated, plaintiff alleges that the
actions of Local 668 violated her rights since it improperly took dues from her
and failed to obtain her consent to take dues out of her pay. Thus, plaintiff’s
allegations fail to show that defendant unions committed any unlawful actions
against her and that these unions caused her any injury.
      Plaintiff concedes that if she was only suing defendant unions as an
individual she would not have standing to sue Healthcare PA, Local 32BJ, or
the JBWU since she never belonged to or paid fees to these unions.
However, plaintiff states that she can sue the stated unions since she is suing
as a class representative and “she seeks to represent all public employees

                                         7
who were compelled to subsidize the affiliates of the SEIU Pennsylvania State
Council.” In her pleading, she has alleged that the State Council “coordinates
and unifies the collective political, administrative, and communication
structures of all SEIU locals”, and that the local unions are “affiliated” with the
State Council. The SAC also alleges that Healthcare PA, Local 32BJ, and the
JBWU “enforced unconstitutional agency shops before the Supreme Court’s
ruling in Janus and violated the constitutional rights of the plaintiff class
members by tapping their paychecks against their will.”
      Thus, plaintiff contends that even though she was not a member of the
three defendant unions and cannot sue them in her individual capacity, she
has standing to sue them to claim they forced fees in violation of the
Constitution as a representative of a class of plaintiffs who were actually
members of these unions and have standing to sue these unions. In short,
plaintiff contends that since the putative class members have Article III
standing to sue defendant unions she, as the class representative, does not
need standing in her own right to sue these unions.
      Additionally, plaintiff states that it is premature to determine whether her
proposed classes can be certified under Fed.R.Civ.P. 23 since the parties
have not yet conducted discovery on class certification and since the court
postponed the class certification deadline as requested by the parties until it
decided the pending motions to dismiss. (Doc. 96). As such, plaintiff states
that “[t]his court has not yet ruled on whether [she] may represent the absent
class members, and it cannot rule on the [union] defendants’ standing

                                        8
objections until the class-certification issues are resolved.” For support,
plaintiff cites to Haas v. Pittsburgh National Bank, 526 F.2d 1083 (3d Cir.
1975).
      Plaintiff further contends that under “juridically links” doctrine, which is
an exception to the general rule that a class representative “cannot represent
those having causes of action against other defendants against whom the
plaintiff has no cause of action and from whose hands he suffered no injury.”
She cites again to Haas, 526 F.2d at 1088 and n. 3, as well as other cases.
(Doc. 74 at 4). In addition to the so-called exception where there is a juridical
link between defendants, plaintiff cites to LaMar v. H&B Novelty Loan Co.,
489 F.2d 461 (9th Cir. 1973), and contends that Rule 23 provides another
exception to the standing requirement where defendants engaged in a
conspiracy or concerted scheme.
      In any event, plaintiff maintains that the issue of whether she can
represent her proposed class under Haas and the juridical-links doctrine, as
well as under the LaMar exception, is an issue that has to be first resolved at
the Rule 23 class certification stage and not on Rule 12(b)(1) and (6) motions.
Plaintiff states that she has sufficiently alleged in her SAC that she has
standing to sue defendant unions as a class representative, and that “she
needs only to propose a class that includes public employees who were
allegedly injured by each of the [three] union defendants.” Plaintiff thus states
that the class certification issues must come before the Article III standing



                                        9
issues defendant unions raise in their motions to dismiss.8
      “[Rule] 12(b)(1) governs a motion to dismiss for lack of standing, since
‘standing is a jurisdictional matter.’” Polanco v. Omnicell, Inc., 988 F.Supp.2d
451, 459 (D.N.J. 2013) (citation omitted). “Standing ‘is a threshold
jurisdictional requirement, derived from the ‘case or controversy’ language of
Article III of the Constitution.’” Id. (citation omitted). “A plaintiff must establish
his or her standing to bring a case in order for the court to possess jurisdiction
over his or her claim. Id. (citation omitted).
      “Article III governs constitutional standing and limits [the court’s]
jurisdiction to actual “cases or controversies.” Neale v. Volvo Cars of North
America, LLC, 794 F.3d 353, 358-59 (3d Cir. 2015).9 “Article III requires a
plaintiff to demonstrate ‘(1) an ‘injury in fact,’ (2) a sufficient ‘causal
connection between the injury and the conduct complained of,’ and (3) a
‘likel[ihood]’ that the injury ‘will be redressed by a favorable decision.’” Id.
(citations omitted). See also Anjelino v. N.Y. Times Co., 200 F.3d 73, 88 (3d
Cir. 2000) (“Standing is established at the pleading stage by setting forth
specific facts that indicate that the party has been injured in fact or that injury
is imminent, that the challenged action is causally connected to the actual or
imminent injury, and that the injury may be redressed by the cause of


      8
        Plaintiff concedes that the third-party standing doctrine is not applicable
in this case.
      9
        The court notes that although the Neale case involved class
certification, it is addressed herein based on the Third Circuit’s discussion on
Article III standing.
                                         10
action.”). “Standing requires that the party seeking to invoke federal
jurisdiction ‘demonstrate standing for each claim he seeks to press.’” Neale,
794 F.3d at 359 (citation omitted).
      No doubt that plaintiff herself, the only named plaintiff and class
representative, was not injured by defendant unions and she does not have
standing on her own to bring individual claims against them. Thus, she has
no case or controversy with defendant unions. Nonetheless, plaintiff contends
that at this stage of the case she only has to propose a class that includes
public employees who were allegedly injured by each of the three defendant
unions. She states that until the Rule 23 class certification is decided by the
court she can still represent the class members who were members of these
unions, who were allegedly injured by these unions, and who have claims
against these unions. Therefore, plaintiff argues that it is premature to dismiss
the defendant unions prior to the court deciding at class certification whether
she can represent the class members who do have claims against these
unions.
      In Neale, 794 F.3d at 359, the Third Circuit stated, “[i]n the context of
a class action, Article III must be satisfied ‘by at least one named plaintiff.’”
(citing McNair, 672 F.3d at 223; see also O’Shea v. Littleton, 414 U.S. 488,
494, 94 S.Ct. 669 (1974) (“[I]f none of the named plaintiffs purporting to
represent a class establishes the requisite of a case or controversy with the
defendants, none may seek relief on behalf of himself or any other member
of the class.”)).

                                       11
      Here, plaintiff is attempting to put the Rule 23 class certification issue
before the Article III standing issue. The court finds that Article III requires that
the issue of whether plaintiff has standing to assert claims on behalf of
purported class members against defendant unions must be decided before
the court decides the issue of class certification under Rule 23. The named
plaintiff must first demonstrate she is properly before the court, i.e., has Article
III standing, and then the issue to be decided is whether she complies with
the provisions of Rule 23 with respect to the purported class members.
Indeed, as the Third Circuit stated in Neale, 794 F.3d at 362, “unnamed,
putative class members need not establish Article III standing”, rather, “the
‘cases or controversies’ requirement is satisfied so long as a class
representative has standing.” Thus, the class representative, i.e., the plaintiff,
must first have Article III standing regarding defendant unions before the court
decides whether she can represent the purported class members who were
members of defendant unions and who were allegedly injured by them.
      Additionally, the court finds no merit to plaintiff’s contention that the Rule
23 class certification issue must be decided before the standing issue raised
in defendant unions’ Rule 12(b) motions to dismiss. See Polanco, 988
F.Supp.2d at 464 (“Because Plaintiff’s standing to bring a claim against
[defendant] is a threshold jurisdictional requirement, the Court considers this
argument at the outset.”) (internal citation omitted). See also Rabin v.
NASDAQ OMX PHLX LLC, 182 F.Supp.3d 220, 229 (E.D.Pa. 2016) (court
held that plaintiff must first be able to satisfy the requirements of Article III

                                         12
standing prior to conducting the Rule 23 class certification analysis since “[a]
federal rule cannot alter a constitutional requirement.”) (citations omitted); In
re Franklin Mut. Funds Fee Litigation, 388 F.Supp.2d 451, 460 (D.N.J. 2005)
(“Standing is a threshold inquiry, not a mere hurdle that can be cleared with
the assistance of Rule 23.”); Holve v. McCormick & Company, Inc., 334
F.Supp.3d 535, 547-48 (W.D.N.Y. 2018).
      As the Third Circuit in Neale, 794 F.3d at 360, explained:
      [C]onsiderations under Rule 23 are themselves procedural rules,
      and thus rarely can be antecedent to the question of whether a
      federal court has jurisdiction to hear a claim at all. See 28 U.S.C.
      §2072(a), (b) (authorizing the Supreme Court to prescribe
      “general rules of practice and procedure,” but providing that those
      rules “shall not abridge, enlarge or modify any substantive right”);
      Fed.R.Civ.P. 82 (stating that the Federal Rules of Civil Procedure
      “do not extend or limit the jurisdiction of the district courts”); 1
      William B. Rubenstein, Newberg on Class Actions §1:1 (5th ed.
      2012) (“Rule 23 is, therefore, fundamentally a procedural device:
      it cannot ordinarily be construed to extend or limit the jurisdiction
      and venue of federal courts.”). What is more, the Supreme Court
      has recently explained that “statutory standing” is “misleading,
      since ‘the absence of a valid (as opposed to arguable) cause of
      action does not implicate subject-matter jurisdiction.’” Lexmark
      Int’l, Inc. v. Static Control Components, Inc., –––U.S. ––––, 134
      S.Ct. 1377, 1387 n. 4, 188 L.Ed.2d 392 (2014) (quoting Verizon
      Md. Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 642–43, 122
      S.Ct. 1753, 152 L.Ed.2d 871 (2002)). Because a federal court has
      a “bedrock obligation to examine both [its] own subject matter
      jurisdiction and that of the district courts,” Pub. Interest Research
      Grp. of N.J., Inc. v. Magnesium Elektron, Inc., 123 F.3d 111, 117
      & n. 5 (3d Cir. 1997), it is improper to “resolve contested
      questions of law when its jurisdiction is in doubt.” Steel Co. v.
      Citizens for a Better Env’t, 523 U.S. 83, 101, 118 S.Ct. 1003, 140
      L.Ed.2d 210 (1998).

      In this case, there is no dispute that plaintiff herself has not been injured
by defendant unions. These defendant unions are separate and distinct from

                                        13
Local 668, the union to which plaintiff belonged and allegedly caused her
injury. “[S]tanding cannot be predicated on an injury which the plaintiff has not
suffered, nor can it ‘be acquired through the back door of a class action.’” In
re Franklin Mut. Funds Fee Litigation, 388 F.Supp.2d at 461 (citing Allee v.
Medrano, 416 U.S. 802, 828–29, 94 S.Ct. 2191 (1974); Kauffman v. Dreyfus
Fund, Inc., 434 F.2d 727, 734 (3d Cir. 1970) (“[A] predicate to appellee’s right
to represent a class is his eligibility to sue in his own right. What he may not
achieve himself, he may not accomplish as a representative of a class.”)).
      Moreover, plaintiff’s reliance on Haas is misplaced. The Haas case
involved class certification under Rule 23 and not Article III standing. In Haas,
the Third Circuit only decided the issue of whether the plaintiff who had
standing to sue a specific defendant could serve as the class representative
under Rule 23 for class members who had “closely related” claims against the
same defendant, (i.e., Mellon Bank), not other defendants. The plaintiff in
Haas herself had direct claims against Mellon Bank and the Third Circuit
found that for purposes of class certification, plaintiff’s direct claims were
“closely related” to the claims of the purported class members since the harm
they suffered by the same defendant was the same (excessive fees charged
to cardholders), they arose out of the same agreements, and the harm they
allegedly suffered arose under the same statute. See Rabin, 182 F.Supp.3d
at 228 (“[U]nder Haas, a plaintiff with claims against one defendant can
maintain similar claims that other class members have against that
defendant.”) (emphasis added).

                                       14
      As union defendants state in their reply brief, “Haas does not hold that
a plaintiff has standing to bring class claims against defendants she lacks
standing to sue individually.” In the instant case, there is no named plaintiff
who was a member of defendant unions and who was injured by these
unions. Our plaintiff’s alleged injury is not “fairly traceable” to the actions of
defendant unions.
      The court in Polanco, 988 F.Supp.2d at 464, discussed the
requirements of Article III standing and stated:
      The fact “[t]hat a suit may be a class action ... adds nothing to the
      question of standing, for even named plaintiffs who represent a
      class ‘must allege and show that they personally have been
      injured, not that injury has been suffered by other, unidentified
      members of the class to which they belong and which they
      purport to represent.’” Lewis v. Casey, 518 U.S. 343, 356, 116
      S.Ct. 2174, 135 L.Ed.2d 606 (1996). (citations omitted).
      Moreover, “plaintiff may not maintain an action on behalf of a
      class against a specific defendant if the plaintiff is unable to
      assert an individual cause of action against that defendant[,]”
      “[w]hether for reasons of lack of standing ... or for lack of Rule
      23(a)(3) typicality[.]” See Haas v. Pittsburgh Nat. Bank, 526 F.2d
      1083, 1086 n. 18 (3d Cir. 1975) (citations omitted).
      As such, Haas does not apply in this case since there is no dispute that
plaintiff individually has no standing to assert any claim against unions
defendants. See Rabin , 182 F.Supp.3d at 230 (“In Haas, the plaintiff could
only adopt class members’ claims against defendants the plaintiff could
already sue for other claims; he was not permitted to adopt claims against
additional defendants.”) (citing Haas, 526 F.2d at 1095); In re Franklin Mut.
Funds Fee Litigation, 388 F.Supp.2d at 462 (“[I]f the named plaintiffs cannot
or do not assert their own direct claim against a named defendant, they may

                                       15
not bring a claim against that defendant on behalf of other investors.”).
      As discussed, plaintiff failed to allege in her SAC any specific conduct
by union defendants that is “fairly traceable” to her alleged injury. Thus,
plaintiff lacks standing to sue union defendants. See Polanco, 988 F.Supp.2d
at 465; Rabin, 182 F.Supp.3d at 230-31.
      Further, the Third Circuit has not adopted the LaMar exceptions and the
juridical link doctrine.
      The court in Byrd v. Aaron’s Inc., 14 F. Supp. 3d 667, 682-83 (W.D.Pa.
2014), rev’d on other grounds (i.e., on district court’s Rule 23 class
certification analysis), 784 F.3d 154 (3d Cir. 2015), addressed the LaMar
exceptions and the juridical link doctrine and stated:
      This juridical link doctrine was first mentioned in LaMar v. H & B
      Novelty & Loan Co., 489 F.2d 461 (9th Cir. 1973), which held in
      assessing Rule 23's typicality requirement that “a plaintiff who has
      no cause of action against the defendant cannot fairly and
      adequately protect the interests of those who do have such
      causes of action ... even though the plaintiff may have suffered an
      identical injury at the hands of a party other than the defendant.”
      Id. at 466. The LaMar Court then suggested, in dicta and without
      further discussion, that there may be two exceptions to that rule:
      One exception covers cases in which the named plaintiff's injuries
      were “the result of a conspiracy or concerted schemes between
      the defendants” and another exception covers cases in which it
      would be “expeditious” to combine the defendants into one action
      because they are “juridically related.” Id.
      As stated, the Third Circuit has not adopted the juridical link doctrine
and while it mentioned the doctrine and the LaMar exceptions in Haas, 526
F.2d at 1096, and n. 18, it “did so in the context of tolling a statute of
limitations time bar in [the] case that had been certified as a class action.” Id.

                                       16
This court concurs with the case of 6803 Blvd. East, LLC v. DIRECTV, LLC,
17 F.supp.3d 427, 432 (D.N.J. 2014), in which it was stated that “[t]his court
...rejects an approach that would allow plaintiffs to use the juridical link
doctrine —developed in the Rule 23 context—to circumvent the constitutional
Article III requirement that they demonstrate standing as to each defendant.”
      This court also finds the Second Circuit’s rejection of the LaMar’s
juridical link doctrine more persuasive. In Mahon v. Ticor Title Ins. Co., 683
F.3d 59, 64 (2d Cir. 2012) (internal citations and quotations omitted), the
Second Circuit examined the doctrine and stated:
      [W]hether or not Rule 23 would permit a plaintiff to represent a
      class against non-injurious defendants cannot affect the plaintiff’s
      Article III standing to sue the non-injurious defendants. A federal
      rule [of procedure] cannot alter a constitutional requirement. It is
      well established that a plaintiff must demonstrate standing for
      each claim she seeks to press. Thus, with respect to each
      asserted claim, a plaintiff must always have suffered a distinct
      and palpable injury to herself. In no event ... may Congress
      abrogate the Article III minima ....

      The Court in Mahon, id. at 64, “also disagree[d] with the approach that
analyzes class certification before Article III standing and treats the class as
the relevant legal entity.”
      Moreover, the court finds that the juridical link doctrine does not apply
to its Article III standing analysis. “The juridical link doctrine has no bearing
on standing; rather, its place lies in a Rule 23 analysis.” In re Franklin Mut.
Funds Fee Litigation, 388 F.Supp.2d at 462 n. 7 (citing Matte v. Sunshine
Mobile Homes, Inc., 270 F.Supp.2d 805, 822 (W.D.La. 2003) (concluding that
the “juridical links doctrine has no bearing on the issue of standing”); Henry

                                       17
v. Circus Circus Casinos, Inc., 223 F.R.D. 541, 544 (D.Nev. 2004) (stating
that a “doctrine developed under Rule 23 based on judicial efficiency and
expedience does not play a role in an Article III standing analysis”); In re
Eaton Vance Corp. Sec. Litig., 220 F.R.D. 162, 171 (D.Mass. 2004) (same)).
       As such, the motions to dismiss of union defendants will be granted.
Plaintiff’s claims against these three defendants will be dismissed with
prejudice since plaintiff has already amended her complaint and, it would be
futile and unduly prejudicial to defendants to allow her to amend her pleading
another time as against them since she lacks standing under Article III.
       Finally, considering judicial economy, convenience and fairness to the
litigants, the district court in its discretion is permitted to decline the exercise
of supplemental jurisdiction over state law claims if the court has dismissed
all of the claims over which it had original jurisdiction. Kach v. Hose, 589 F.3d
626, 650 (3d Cir. 2009) (citations omitted). See Patel v. Meridian Health
System, Inc., 666 Fed.Appx. 133, 136 (3d Cir. 2016) (“A district court ‘may
decline to exercise supplemental jurisdiction’ over state law claims if it ‘has
dismissed all claims over which it has original jurisdiction[,]’ unless
considerations of judicial economy, convenience, or fairness to the parties
provide an affirmative justification for exercising supplemental jurisdiction.”)
(citing Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000). The court has
made     the   appropriate    considerations     and   finds   no    extraordinary
circumstances exist in this case to exercise supplemental jurisdiction over
plaintiff’s remaining Pennsylvania state law claims against union defendants.

                                        18
Since plaintiff’s federal claims over which this court had original jurisdiction
shall not be permitted to proceed to trial against union defendants, the court,
in its discretion, declines to exercise supplemental jurisdiction over plaintiff’s
state law claims against union defendants. Id.; see also 28 U.S.C.
§1367(c)(3); Verdecchia v. Prozan, 274 F.Supp.2d 712, 728 (W.D. Pa. 2003).
           As such, plaintiff’s state law claims against union defendants shall be
dismissed without prejudice. Kach, 589 F.3d at 650 (“If a district court decides
not to exercise supplemental jurisdiction and therefore dismisses state-law
claims, it should do so without prejudice, as there has been no adjudication
on the merits.”) (citation omitted).


III.       CONCLUSION
           Based on the foregoing reasons, the court will GRANT the motions to
dismiss plaintiff’s SAC, (Doc. 66), of union defendants, SEIU Local 32BJ,
(Doc. 46), the Pennsylvania Joint Board of Workers United, (Doc. 52), and
SEIU Healthcare PA, (Doc. 59), with respect to her federal claims against
them, and plaintiff’s federal claims against union defendants shall be
DISMISSED WITH PREJUDICE. Plaintiff’s state laws claims against union
defendants shall be DISMISSED WITHOUT PREJUDICE. An appropriate
order shall issue.


                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
Date: August 29, 2019
18-2018-01.wpd




                                          19
